Citation Nr: 1002970	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-25 083	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
low back injury.  

2.	Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure.  

3.	Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.  

4.	Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to August 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for residuals of a low back injury, to 
include arthritis; hypertension and diabetes mellitus, to 
include as due to Agent Orange exposure; and bilateral 
hearing loss.  In October 2009, a videoconference hearing was 
held before the undersigned. A transcript of the hearing is 
associated with the Veteran's claims file.


FINDINGS OF FACT

1.	A low back disability was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the Veteran's current low back 
disability is related to an event, injury, or disease in 
service.

2.	It is not shown that the Veteran served in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides were used, to 
include Korea, and there is no evidence that the he was 
otherwise exposed to herbicide agents (to include Agent 
Orange) during service.

3.	Hypertension was not manifested in service or in the first 
postservice year, and the preponderance of the evidence is 
against a finding that the Veteran's current hypertension is 
related to an event, injury, or disease in service.

4.	Diabetes mellitus was not manifested in service or in the 
first postservice year, and the preponderance of the evidence 
is against a finding that the Veteran currently has diabetes 
mellitus that is related to an event, injury, or disease in 
service.

5.	A left ear hearing loss disability was noted on the 
Veteran's entry on active duty, and did not increase in 
severity during service.  

6.	A right ear hearing loss disability was not manifested in 
service; right ear sensorineural hearing loss was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current right ear hearing loss disability is 
related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.	Service connection for residuals of a low back injury (to 
include lumbar arthritis) is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.	Service connection for hypertension is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

3.	Service connection for diabetes mellitus is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.	Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim[s].  While he did not receive 
complete notice prior to the initial rating decision, an 
October 2005 letter provided certain essential notice prior 
to the adjudication of his claims.  This letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  The Veteran did not receive a 
letter that informed him of disability rating and effective 
date criteria.  In Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the Supreme Court reversed the case of Sanders v. 
Nicholson, 487 F.3d 881 (2007), which had held that any error 
in VCAA notice should be presumed prejudicial and that VA 
must always bear the burden of proving that such an error did 
not cause harm.  In reversing Sanders, the Supreme Court in 
essence held that - except for cases in which VA has failed 
to inform the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  
The Veteran has not alleged that he was prejudiced because he 
did not receive notice of disability rating and effective 
date criteria.  Notably, the record reflects that the 
preponderance of the evidence is against the appellant's 
claims for service connection.  Therefore, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA audiology examination in July 2006 and a VA 
spine examination in February 2007.  Regarding the claims of 
service connection for hypertension and diabetes mellitus, 
the Board finds that the evidence, which does not include 
competent evidence of, or suggesting there might be, a nexus 
between service and the disorders at issue, warrants the 
conclusion that an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
The medical records provide no basis to grant these claims as 
they are based on the Veteran's claims of exposure to Agent 
Orange.  Such exposure is not shown; so there is no basis for 
seeking a medical opinion regarding a nexus to such exposure.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (finding 
that a medical examination is necessary where there is an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability).  
Simply stated, the standards of McLendon are not met in this 
case.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).
For certain chronic diseases (including hypertension, 
diabetes mellitus, and arthritis), service connection may be 
established on a presumptive basis if they are manifested to 
a compensable degree in a specified period of time 
postservice (one year for hypertension, diabetes mellitus, 
and arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and current disability.  See Hickson v. West, 12 Vet. App. 
247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



Low Back Disability, To Include Arthritis

The Veteran's STRs do not show a complaint or manifestation 
of a low back disability or injury of the low back.  On 
examination for separation from service, clinical evaluation 
of the spine was normal.  Postservice treatment records 
include a July 1982 letter from the Veteran's private 
chiropractor stating that the Veteran had been under his care 
for chronic lumbar sprain, low back instability, with right 
lumbar scoliosis and narrowing of the lumbo-sacral disc 
space.  The Veteran was hospitalized at a private facility 
for a disability unrelated to this appeal in July 1982.  At 
that time, he reported having had chronic back problems for 
which he was under treatment with a chiropractor.  On VA 
examination in October 1982, the Veteran complained of low 
back pain and stated that he was being seen in connection 
with a back injury that he had sustained while at work.  He 
stated that he had not been able to work since 1979.  The 
diagnosis was herniation of intervertebral disk.  

In a statement received by VA in January 2006, the Veteran's 
sister stated that she recalled the Veteran having back 
problems upon his return from Korea.  She stated that the 
Veteran related to her that he sustained a back injury when 
he jumped from a truck in Korea. [The Veteran's service 
records show that he served in Korea from January 1970 to 
February 1971.]  

VA outpatient treatment records show an assessment of chronic 
back pain in November 2006.  A January 2007 X-ray shows 
spondylosis at L3-L4, with mild degenerative disc disease at 
L4-L5 and L5-S1.  A February 2007 VA examination shows a 
pertinent assessment of mild degenerative disc disease of the 
lumbar spine, with spondylosis at multiple levels, spinal 
canal stenosis and foraminal narrowing.  

The medical evidence of record shows that the Veteran 
currently has degenerative disc disease and spondylosis of 
the lumbar spine.  However, his STRs are silent for any 
complaints, findings, treatment, or diagnosis of a low back 
disorder (although his sister remembers that he had symptoms 
of back pain upon his return from Korea).  The record also 
includes a 1982 reference to a work related injury; 
intervertebral disc syndrome was diagnosed.  There is no 
competent evidence that a chronic low back disability was 
manifested in service, or that arthritis of the low back was 
manifested to a compensable degree in the Veteran's first 
postservice year.  While the Veteran's sister ability to 
recall his remote postservice complaints of back pain may not 
be entirely discounted, she is not competent to establish by 
her recollections that he had arthritis of the back in the 
first postservice year, as arthritis is an insidious process, 
incapable of a layperson's observation.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (2007).  The statement of symptoms 
noted in 1971 is insufficient to support the diagnosis made 
in 1982.  Consequently, service connection for a low back 
disability, including arthritis, on the basis that such 
disability became manifest in service, and persisted, or (for 
arthritis of the back) on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  

The Veteran's own statements relating his low back disability 
to service are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology; 
this question is medical in nature and is not capable of 
resolution by lay observation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau, supra.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's low back disability, including arthritis, is in any 
way related to his service. Accordingly, the claim of service 
connection for such disability must be denied.

Hypertension.

The Veteran asserts that his hypertension (and diabetes 
mellitus) was caused by exposure to Agent Orange.  He alleges 
that he was exposed to herbicides (to include Agent Orange) 
on details in the vicinity of the DMZ while stationed in 
Korea.  Notably, hypertension is not among the enumerated 
diseases that may be presumed service connected based on 
Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

The Veteran's STRs do not show he had elevated blood pressure 
readings while on active duty.  On examination for separation 
from service, his blood pressure was 134/88.  A reading of 
120/100 was noted when the Veteran was hospitalized at a 
private facility in July 1982 (approximately 11 years 
postservice).  (Hypertension is persistently high arterial 
blood pressure with suggested threshold levels starting at 
140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's 
Illustrated Medical Dictionary 909 (31st ed. 2007).)   
Private and VA treatment records include assessments of 
hypertension in March 2003 and November 2006.  Thus, the 
record shows the Veteran has had hypertension postservice, 
but does not include any competent medical evidence that it 
was manifested during service or to a compensable degree in 
the Veteran's first postservice year.  Consequently, service 
connection for hypertension on the basis that such disability 
became manifest in service, and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

The Veteran has not submitted any competent (medical) 
evidence to the effect that his current hypertension might be 
related to his service.  VA outpatient treatment records only 
note the diagnosis and treatment of hypertension; there is 
nothing in them to suggest the disease is/or may be related 
to the Veteran's service.  They note that hypertension was 
diagnosed in 1982, about 11 years after the Veteran's 
separation from service.  Such a lengthy time interval 
between service and the earliest postservice clinical 
documentation of the disability is of itself a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).

The Veteran's own statements relating his hypertension to 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology; this 
question is medical in nature and is not capable of 
resolution by lay observation.  Espiritu, supra; see also 
Jandreau, supra.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's hypertension is in any way related to his service. 
Accordingly, service connection for such disability must be 
denied.  

Diabetes Mellitus

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes mellitus 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  In this context, "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii). In addition, the Department of Defense 
(DoD) has determined that Agent Orange was used along the 
Korean DMZ from April 1968 to July 1969; Veterans assigned to 
one of the units listed as being at or near the Korean DMZ 
during that time period are also presumed to have been 
exposed to herbicide agents.  

At the outset, it is noteworthy that there is no evidence, 
nor has the Veteran claimed, that he served in Vietnam.  
Rather, he claims herbicide exposure from his service in 
Korea.  The Veteran's service personnel records show that he 
served in Korea from January 1970 to February 1971.  These 
dates fall well outside of the period for which the DoD has 
determined that herbicide agents were used along the Korean 
DMZ.  As there is no evidence in the record that the Veteran 
served in Vietnam, or at or near the Korean DMZ from April 
1968 to July 1969, and was exposed to an herbicide agent (to 
include Agent Orange) during military service, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply.  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  However, his contentions of exposure are based 
upon his service in Korea and these are allegations are based 
on his speculations alone.  He has not submitted any evidence 
showing that he was in fact exposed to Agent Orange.  

The Veteran's STRs do not include any evidence that he had 
diabetes mellitus during service.  On examination for 
separation from service, urinalysis was negative for sugar.  
Likewise, there is no evidence that diabetes was manifested 
in the Veteran's first year following his separation from 
service.  Postservice treatment records do not show an actual 
diagnosis of diabetes mellitus; however, private treatment 
records dated in 2005 show elevated fasting blood sugars that 
could be diagnostic of diabetes.  Consequently, service 
connection for such disease on the basis that it became 
manifest in service, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  

As is noted above, the evidence of record merely suggests 
(and does not actually show) that the Veteran has diabetes 
mellitus.  Regardless, given the circumstances in this case, 
to establish service connection for diabetes, the Veteran 
must show that such disease is causally related to his active 
service.  This has not been done.  Private outpatient 
treatment records dated in 2005 only note the diagnosis of 
elevated fasting blood sugars that could be manifestations of 
diabetes mellitus; there is nothing in these records to 
suggest that the Veteran's diabetes is/or may be related to 
his service.  Notably, the lengthy time interval between 
service and the earliest postservice clinical suggestion of 
diabetes in this case is, of itself, a factor weighing 
against a finding of service connection.  See Maxson, supra.

The Veteran's own statements relating his borderline diabetes 
mellitus to service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology; this question is medical in nature and is not 
capable of resolution by lay observation.  Espiritu, supra; 
see also Jandreau, supra.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's diabetes is in any way related to his service.  
Accordingly, service connection for such disability must be 
denied.  

Bilateral Hearing Loss

On entry on active duty the Veteran's hearing was normal in 
all tested frequencies except for a puretone threshold of 50 
decibels at 4000 hertz in the left ear (establishing the 
presence of a left ear hearing loss disability by VA 
standards (under 38 C.F.R. § 3.385) on service entrance).  
"Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
Veteran had a complaint of discharge from the left ear in 
April 1970, with the assessment being probable otitis 
externa.  On examination for separation from service, hearing 
was normal at all frequencies tested, except for a puretone 
threshold of 45 decibels at 4000 hertz in the left ear.  
Private postservice treatment records do not show complaints 
or manifestations of hearing loss.  

On VA audiological evaluation in July 2006 audiometry 
revealed elevated puretone thresholds, bilaterally, in all 
tested frequencies above 1000 hertz and speech discrimination 
of 94 percent in the right ear and 92 percent in the left 
(showing bilateral hearing loss disability in each based on 
puretone threshold testing, and in the left ear based on 
speech discrimination, by VA standards, i.e., as defined in 
38 C.F.R. § 3.385).  The assessment was bilateral 
sensorineural hearing loss.  The examiner opined that the 
Veteran's current hearing loss was unrelated to his military 
service.  This opinion was based on evaluation of service 
entrance and separation audiometry findings in service that 
showed that the Veteran had approximately the same hearing 
acuity at entry in, and on separation from, service.  
The Veteran was noted to have a left ear hearing loss when he 
entered service.  Consequently, he is precluded from 
establishing service for left ear hearing on the basis that 
it was incurred in service, but is limited to seeking service 
connection on the basis that the disability was aggravated in 
service.  Aggravation is established by showing a disability 
increased in severity during service, and may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that the lack of aggravation could be shown by 
establishing there was no increase in disability or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  See Wagner v. Principi, 370 F. 3d 
1089, 1096-97 (Fed. Cir. 2004).  Here, as was noted by the VA 
audiologist in July 2006, and supported by puretone threshold 
testing results, there was no increase in the severity of the 
left ear hearing loss during service.  Consequently, 
aggravation of the pre-existing left ear hearing loss during 
service may not be conceded, and service connection for such 
disability is not warranted.  

A right ear hearing loss disability was not manifested in 
service or until many years thereafter.  As right ear 
sensorineural hearing loss was not manifested in the first 
postservice year, service connection for such disability on 
the basis that it became manifest in service and persisted, 
or on a presumptive basis (for sensorineural hearing loss as 
a chronic disease (organic disease of the nervous system) 
under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, the July 2006 VA examiner opined (with 
supporting rationale, including citation to factual data) 
that the Veteran's hearing loss is unrelated to service.  
There is no competent (medical opinion) evidence to the 
contrary.  The Veteran's own statements relating his hearing 
loss to service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology; this question is medical in nature and is not 
capable of resolution by lay observation.  Espiritu, supra; 
see also Jandreau, supra.  In light of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's right ear hearing loss 
disability is in any way related to his service. Accordingly, 
the claim of service connection for such disability must be 
denied.  


ORDER

Service connection for the residuals of a low back injury, to 
include arthritis, is denied.  

Service connection for hypertension, to include as due to 
exposure to Agent Orange, is denied.  

Service connection for diabetes mellitus, to include as due 
to exposure to Agent Orange, is denied.  

Service connection for bilateral hearing loss is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


